                   IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



JOSE A. DE LA PORTILLA,                                  Case No. 2:16-cv-01365-MK
                                                          OPINION AND ORDER
             Petitioner,

      vs.

J. MYRICK, Superintendent, TRCI,

             Respondent.


AIKEN, District Judge:

      Magistrate Judge Mustafa T. Kasubhai issued a Findings & Recommendation

(F&R) (doc. 60) on March 21, 2019, recommending that Petitioner Jose De la Portilla's

Petition for Writ of Habeas Corpus (doc. 2) be denied and dismissed with prejudice.

Petitioner timely filed objections (doc. 65) to the F&R to which respondent responded

(doc. 66). The matter is now before me pursuant to 28 U.S.C. § 636(b)(l) and Federal

Rule of Civil Procedure 72(b).

      When a party objects to any portion of the Magistrate Judge's F&R, the district

court must make a de nova determination of that portion of the Magistrate Judge's




1 - OPINION AND ORDER
report. 28 U.S.C. § 636(b)(l); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009);

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane).

      I have carefully considered petitioner's objections and conclude there is no

basis to modify the F&R. I have also reviewed the pertinent portions of the record de

novo and find no errors in the Magistrate Judge's Findings & Recommendation.

                                  CONCLUSION

      The Court ADOPTS Magistrate Judge Kasubhai's F&R (doc. 60) and therefore,

petitioner's Petition for Writ of Habeas Corpus (doc. 2) is DENIED and this case is

DISMISSED with prejudice.        A Certificate of Appealability is denied because

petitioner has not made a substantial showing of the denial of a constitutional right

pursuant to 28 U.S.C. § 2253(c)(2).

      IT IS SO ORDERED.

      Dated this   3 ~ y of July 2019.




                                    Ann Aiken
                            United States District Judge




2 - OPINION AND ORDER
